 PROB 12C                                                                           Report Date: September 6, 2019
(6/16)

                                       United States District Court
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                       for the                               EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                        Sep 06, 2019
                                                                                                  SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: David Wayne Gilbert                       Case Number: 0980 2:18CR00133-RMP-4
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 22, 2019
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original Sentence:       Prison - 174 Days;                 Type of Supervision: Supervised Release
                          TSR - 4 Years
 Asst. U.S. Attorney:     George JC Jacobs, III              Date Supervision Commenced: February 4, 2019
 Defense Attorney:        Federal Public Defender           Date Supervision Expires: February 3, 2023


                                          PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 08/21/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Mandatory Condition #3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the Court.

                        Supporting Evidence: Mr. Gilbert is alleged to have violated mandatory condition number
                        3 by ingesting methamphetamine and heroin on or about August 28, 2019, based on
                        urinalysis testing and by the client’s own admission of such use.

                        On February 5, 2019, Mr. David Gilbert signed his conditions relative to case number
                        2:18CR00133-RMP-4, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Gilbert was made aware by his U.S. probation officer that he was required
                        to refrain from the use of illicit substances.

                        Specifically, on August 28, 2019, the client was contacted and directed to report to the U.S.
                        Probation Office in Spokane for urinalysis testing. The client later reported as directed and
                        did submit to urinalysis testing, the results of which showed as being presumptive positive
                        for both heroin and methamphetamine. Upon questioning, Mr. Gilbert admitted to using both
                        substances the previous date, on or about August 27, 2019, and ultimately signed a drug use
                        admission form relative to both substances.
Prob12C
Re: Gilbert, David Wayne
September 6, 2019
Page 2

          4        Standard Condition #5: You must live at a place approved by the probation officer. If you
                   plan to change where you live or anything about your living arrangements (such as the
                   people you live with), you must notify the probation officer at least 10 days before the
                   change. If notifying the probation officer in advance is not possible due to unanticipated
                   circumstances, you must notify the probation officer within 72 hours of becoming aware of
                   a change or expected change.

                   Supporting Evidence: Mr. Gilbert is alleged to have violated standard condition number
                   5 by moving from his previous residence without notifying the U.S. Probation Office as
                   required on or about August 29, 2019, and by further failing to advise the U.S. Probation
                   Office of his current address, living arrangements, or whereabouts.

                   On February 5, 2019, Mr. David Gilbert signed his conditions relative to case number
                   2:18CR00133-RMP-4, indicating he understood all conditions as ordered by the Court.
                   Specifically, Mr. Gilbert was made aware by his U.S. probation officer that he was required
                   to advise the U.S. Probation Office of any change in his living arrangements, and more
                   specifically, any change in address.

                   Specifically, on September 5, 2019, after experiencing continued difficulties in contacting
                   the client, the undersigned officer attempted to contact the client at his last known residence.
                   As a part of the attempted contact, the undersigned officer was able to make contact with the
                   client’s uncle and sponsor at his residence located in north Spokane. The contact advised the
                   undersigned officer that both the client and his girlfriend had moved from the residence
                   approximately 1 week earlier and he was unsure of the parties current address, having not
                   heard from them since their departure from his residence.

                   As a direct result of the client’s exhibited conduct, Mr. Gilbert’s whereabouts are currently
                   unknown to the undersigned officer.
          5        Special Condition #9: You must abstain from the use of illegal controlled substances, and
                   must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                   no more than 6 tests per month, in order to confirm continued abstinence from these
                   substances.

                   Supporting Evidence: Mr. Gilbert is alleged to have violated special condition number 9
                   by failing to attend random urinalysis testing when his assigned reporting color had been
                   called by the provider on August 30 and September 4, 2019.

                   On February 5, 2019, Mr. David Gilbert signed his conditions relative to case number
                   2:18CR00133-RMP-4, indicating he understood all conditions as ordered by the Court.
                   Specifically, Mr. Gilbert was made aware by his U.S. probation officer that he was required
                   to report for random urinalysis testing if and when his assigned color was called by the
                   contract provider.

                   Specifically, on August 30, 2019, and occurring again on September 4, 2019, Mr. Gilbert’s
                   assigned color of brown 1 was called by the contract provider. On both occasions Mr.
                   Gilbert failed to report for testing as required.
Prob12C
Re: Gilbert, David Wayne
September 6, 2019
Page 3

The U.S. Probation Office respectfully recommends the Court issue a WARRANT and incorporate the violation(s)
contained in this petition in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     September 6, 2019
                                                                             s/Chris Heinen
                                                                             Chris Heinen
                                                                             U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [    ]   Defendant to appear before the Judge assigned to the case.
 [   X]   Defendant to appear before the Magistrate Judge.
 [    ]   Other


                                                                             Signature of Judicial Officer
                                                                                          9/6/2019

                                                                             Date
